EXAMINER'S AMENDMENT
Claims 1, 3-15 and 17-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Rusyn Reg. No. 42, 118 on November 8, 2021.

The application has been amended as follows: 

1.	(Currently Amended)	A method comprising:
receiving, by a computing device of a digital services framework, a selection indicative of one or more types of information associated with a product or service, wherein the one or more types of information include digitized representations of product information associated with the product or service and wherein the one or more types of information include hierarchical data associated with the product or service, the hierarchical data structured at a plurality of complexity levels;
generating a data container for a content package comprising one or more semantics for populating the content package with the selected one or more types of information, wherein the data container is a data structure of the content package defined by the one or more semantics;
identifying, based on the product or service, one or more recipients for the content package;

receiving, from one or more of the identified recipients, requests for subscriptions to the content package;
populating instances of the data container for identified recipients who have subscribed to the content package, wherein the populating comprises populating the content package with the selected one or more types of information based on the one or more semantics; and
sending, to the subscribed recipients, the populated instances of the content package.
2.	(Cancelled)	
3.	(Currently Amended)	The method ofclaim 1, wherein the complexity levels comprise one or more of company, classes, subclasses, model, equipment, and spare parts and components.
4.	(Previously Presented)	The method of claim 1, wherein the one or more types of information further include failure modes and predictions, data sheets, monitoring information, simulations, and alerts.
5.	(Original)	The method of claim 4, wherein the digitized representations include one or more of model, life cycle, systems, groups, installation location, equipment information, structure and parts information, documents, instructions, failure modes, alert types, announcements, improvement requests, indicators, component indicators, notifications, work orders, and timeline information.
6.	(Original)	The method of claim 1, wherein the content packages are generated by a template that defines types as semantics and that defines how the semantics are shared. 
7.	(Original)	The method of claim 6, wherein semantics for a complexity level are selectively inherited from a parent’s complexity level in a tree structure.
8.	(Original)	The method of claim 7, wherein each level includes unique types that are not inherited from a parent and are applicable for a particular level.

9.	(Currently Amended)	A device comprising: 
one or more processors; 
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the device to perform operations comprising:
	receiving a selection indicative of one or more types of information associated with a product or service, wherein the one or more types of information include digitized representations of product information associated with the product or service and wherein the one or more types of information include hierarchical data associated with the product or service, the hierarchical data structured at a plurality of complexity levels;
	generating a data container for a content package comprising one or more semantics for populating the content package with the selected one or more types of information, wherein the data container is a data structure of the content package defined by the one or more semantics;
	identifying, based on the product or service, one or more recipients for the content package;
	sending, to the identified recipients, an announcement indicative of the content package;
	receiving, from one or more of the identified recipients, requests for subscriptions to the content package;
	populating instances of the container for identified recipients who have subscribed to the content package, wherein the populating comprises populating the content package with the selected one or more types of information based on the one or more semantics; and
	sending, to the subscribed recipients, the populated instances of the content package.
10.	(Previously Presented)	The device of claim 9, wherein the one or more types of information further include failure modes and predictions, data sheets, monitoring information, simulations, and alerts.
11.	(Original)	The device of claim 10, wherein the digitized representations include one or more of model, life cycle, systems, groups, installation location, equipment information, structure and parts information, documents, instructions, failure modes, alert types, announcements, improvement requests, indicators, component indicators, notifications, work orders, and timeline information.
12.	(Currently Amended)	The device of claim 10, wherein 
13.	(Original)	The device of claim 9, wherein the content packages are generated by a template that defines types as semantics and that defines how the semantics are shared.
14.	(Original)	The device of claim 9, wherein semantics for a complexity level are selectively inherited from a parent’s complexity level in a tree structure.
15.	(Currently Amended)	A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
receiving, by the device, a selection indicative of one or more types of information associated with a product or service, wherein the one or more types of information include digitized representations of product information associated with the product or service and further include hierarchical data associated with the product or service, the hierarchical data structured at a plurality of complexity levels;
generating a data container for a content package comprising one or more semantics for populating the content package with the selected one or more types of information, 
identifying, based on the product or service, one or more recipients for the content package;
sending, to the identified recipients, an announcement indicative of the content package;
receiving, from one or more of the identified recipients, requests for subscriptions to the content package;
populating instances of the container for identified recipients who have subscribed to the content package, wherein the populating comprises populating the content package with the selected one or more types of information based on the one or more semantics; and
sending, to the subscribed recipients, the populated instances of the content package.
16.	(Cancelled)	
17.	(Currently Amended)	The non-transitory machine-readable medium of claim 15, wherein the complexity levels comprise one or more of company, classes, subclasses, model, equipment, and spare parts and components.
18.	(Previously Presented)	The non-transitory machine-readable medium of claim 15, wherein the one or more types of information further include failure modes and predictions, data sheets, monitoring information, simulations, alerts.
19.	(Original)	The non-transitory machine-readable medium of claim 18, wherein the digitized representations include one or more of model, life cycle, systems, groups, installation location, equipment information, structure and parts information, documents, instructions, failure modes, alert types, announcements, improvement requests, indicators, component indicators, notifications, work orders, and timeline information.
20.	(Original)	The non-transitory machine-readable medium of claim 15, wherein the content packages are generated by a template that defines types as semantics and that defines how the semantics are shared.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in the application are deemed to be directed to a nonobvious improvement over the invention published in 2018/0367629.  The claims comprise receiving, by a computing device of a digital services framework, a selection indicative of one or more types of information associated with a product or service, wherein the one or more types of information include digitized representations of product information associated with the product or service and wherein the one or more types of information include hierarchical data associated with the product or service, the hierarchical data structured at a plurality of complexity levels;  generating a data container for a content package comprising one or more semantics for populating the content package with the selected one or more types of information, wherein the data container is a data structure of the content package defined by the one or more semantics; receiving, from one or more of the identified recipients, requests for subscriptions to the content package. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA  ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/
Primary Examiner, Art Unit 2457